Citation Nr: 0808330	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  03-22 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.	Entitlement to service connection for the cause of the 
veteran's death.

2.	Entitlement to Dependents' Educational Assistance (DEA) 
pursuant to Chapter 35, Title 38, of the United States 
Code.

3.	Entitlement to recognition of the appellant as the 
surviving spouse of the veteran for the purposes of 
Department of Veterans Affairs death benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
October 1970 and died in July 2002.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that denied a claim on behalf of the veteran's 
children for VA death benefits, including DEA, and denied the 
appellant's claim for VA death benefits because she and the 
veteran were legally divorced at the time of his death.

In November 2004, the appellant testified during a hearing at 
the RO before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

In March 2005, the Board remanded this case to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

The claims of entitlement to service connection for the cause 
of the veteran's death and to DEA pursuant to Chapter 35, on 
behalf of the appellant's minor children, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via AMC.


FINDINGS OF FACT

1.	The veteran and appellant were married in August 1985 in 
the state of Tennessee.

2.	The veteran and appellant were divorced as of November 
1999 in the state of Tennessee.

2.	The veteran's July 2002 death certificate documents that 
he was divorced at the time of his death; this 
information was provided by his VA file.


CONCLUSION OF LAW

The requirements for recognition of the appellant as the 
veteran's surviving spouse for VA death benefit purposes have 
not been met.  38 U.S.C.A. §§ 101(3), 103, 1310, 1541, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1(j), 3.50-3.54 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to inform the appellant of the evidence needed to 
substantiate her claim and to assist her in developing the 
relevant evidence.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  The United 
States Court of Appeals for Veterans Claims (hereinafter 
referred to as "the Court") has held, however, that the 
provisions of the VCAA do not apply to a claim if resolution 
of the claim is based on statutory interpretation, rather 
than consideration of the factual evidence.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  In the instant case, 
the facts are not in dispute.  Resolution of the appellant's 
appeal is dependent on interpretation of the statutes and 
regulation defining a "surviving spouse."  The Board finds, 
therefore, that the provisions of the VCAA and its 
implementing regulation are not applicable to the 
adjudication of the issue now before the Board.

The Board notes that it could be argued that VA failed to 
fulfill its duty to assist the appellant by not exploring the 
possibility of having the divorce decree between the 
appellant and the veteran declared invalid under applicable 
law.  Although VA may have a duty to assist a claimant in 
obtaining relevant evidence, VA is not obligated to pursue 
possible legal actions on behalf of a claimant.  See Gobber 
v. Derwinski, 2 Vet. App. 470, 472 (1992) (the duty to assist 
is not a license for a "fishing expedition" to determine if 
there might be some unspecified information which could 
possibly support a claim); see also Hilkert v. West, 11 Vet. 
App. 284 (1998), rev'd on other grounds, 12 Vet. App. 145 
(1999) (VA's duty to assist does not require VA to prove the 
claim with the claimant only in a passive roll).  Further 
action on this issue by the Board is not, therefore, 
warranted.  As the appellant's claim is being denied, the 
matter of notice regarding the assignment of a disability 
rating and effective date for such award is not at issue.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007).  

Furthermore, given the Board's finding herein, that the 
appellant is not the veteran's spouse for the purposes of VA 
death benefits, any heightened duty to assist in her claim as 
set forth in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007), infra, is rendered moot. 

II.	Factual Background and Legal Analysis

The facts relevant to the appellant's claim are not in 
dispute.  The evidence of record establishes that the 
appellant and the veteran were married in August 1985 and 
divorced in November 1999.  The veteran, who was 54 years 
old, died in July 2002 from liver failure due to liver 
transplantation due to alcoholic cirrhosis.  Other 
significant conditions contributing to his death included 
bacteremia with E.Coli. 

In August 2002, the appellant submitted a claim for VA death 
benefits on behalf of her minor children.

In September 2002, the RO received the appellant's claim of 
entitlement to Dependency and Indemnity Compensation (DIC) 
benefits as his surviving spouse.  The veteran's death 
certificate records that he was divorced at the time of his 
death; this information was provided by his VA file.  Also, 
Box 11 of the death certificate (Surviving Spouse) was empty.

The record shows that the appellant and the veteran were 
married in August 1985 in Jackson County, Tennessee, and were 
divorced in that county in November 1999.  The appellant has 
not asserted that the November 1999 judgment of divorce 
between her and the veteran is invalid or that she was 
unaware of its existence.  In fact, the Order awarding their 
divorce clearly reflects that she was the petitioner in that 
action.  

In support of her claim, the appellant submitted written 
statements from the veteran's friend and relatives all in 
support of her contentions that she was essentially forced to 
separate from him due to emotional distress and marital 
difficulties caused by the veteran's aberrant behavior and 
drug and alcohol abuse and not due to any fault on her part.  
The appellant asserts that she was divorced "through no 
fault of my own" (see August 2003 written statement) and she 
is, thus, entitled to DIC benefits as the veteran's surviving 
spouse under VA regulations.  In this respect, it appears 
that, at the time of his death, the veteran was service-
connected for post-traumatic stress disorder (PTSD) that was 
evaluated as 70 percent disabling.

In September 2002, the appellant submitted a copy of a 
September 1998 deposition of the veteran, apparently taken in 
conjunction with their impending divorce, that reflects that 
she was the petitioner in the divorce action.  Additionally, 
at that time, the appellant submitted a copy of "reasons for 
divorce submitted in 1998" that described her mental and 
physical abuse, his drug and alcohol abuse, and that she was 
the sole provider of their children's wants and needs.  It 
was noted that the appellant said the veteran never gave her 
support or money to "help with providing the essentials of 
our children".

DIC benefits are payable to the surviving spouse of a veteran 
if the veteran died from a service-connected disability, or 
if the veteran was entitled to a 100 percent disability 
rating from VA for 10 years prior to his death.  38 U.S.C.A. 
§§ 1310, 1318 (West 2002 & Supp. 2007).  Death pension 
benefits are payable to the surviving spouse of a veteran of 
a period of war who otherwise meets the eligibility 
requirements.  38 U.S.C.A. § 1541.

An individual is the veteran's surviving spouse if she 
entered into a marriage with him that is considered valid 
under the laws of the jurisdiction in which they resided at 
the time of the marriage, or the law of the place where the 
parties resided when the right to benefits accrued.  The 
individual must also have been the lawful spouse of the 
veteran at the time of his death.  In addition, she must have 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death, unless the separation was 
due to the misconduct of, or procured by, the veteran, 
without the fault of the spouse.  In order to qualify as the 
veteran's surviving spouse she must not have remarried, or 
lived with another person of the opposite sex and held 
herself out openly to the public to be the spouse of such 
other person.  38 U.S.C.A. §§ 101(3), 101(31) (West 2002); 38 
C.F.R. §§ 3.1(j), 3.50 (2007).

Where an attempted marriage of a claimant to the veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if the following requirements 
are met: (a) the marriage occurred one year or more before 
the veteran died, or existed for any period of time if a 
child was born of the purported marriage or prior to such 
marriage; (b) the claimant entered into the marriage without 
knowledge of the impediment; (c) the claimant cohabited with 
the veteran continuously from the date of marriage until his 
death; (d) no claim has been filed by a legal surviving 
spouse who has been found entitled to gratuitous death 
benefits other than accrued monthly benefits covering a 
period prior to the veteran's death. See 38 U.S.C.A. § 103 
(West 2002); 38 C.F.R. § 3.52 (2007).

In this case, the appellant does not contest the fact that 
she was divorced from the veteran at the time of his death.  
Rather, she contends that she should be considered his 
surviving spouse for VA death benefit purposes because they 
were married for more than one decade, and their separation 
was due to emotional stress and difficulties in the marriage 
caused by the veteran's personality related to his service-
connected PTSD, that was rated 70 percent disabling prior to 
his death (per the January 2002 RO rating decision that 
granted service connection for PTSD).

During her November 2004 Board hearing, the appellant 
testified that she married the veteran in 1986 (see Board 
hearing transcript, page 2).  She said she did not know of 
his alcohol and drug abuse until he was diagnosed with liver 
disease and indicated that he was abusive to her.  Id. at 4.  
The appellant stated her belief that he self-medicated with 
drugs due to his service-connected PTSD that caused his 
Hepatitis C.  Id. at 6. 

For the reasons explained below, the Board finds that the 
appellant's contentions do not provide a legal basis upon 
which the claim could be granted.

To be considered a "surviving spouse" of a veteran, the 
applicant must have been the veteran's spouse at the time of 
his death and have lived continuously with him from the date 
of their marriage to the date of his death, except where 
there was a separation due to the misconduct of, or procured 
by the veteran without fault of the spouse.  38 C.F.R. § 
3.50(b).  A claimant qualifies as a spouse of the veteran if 
she was validly married to him.  38 C.F.R. § 3.50.  In 
determining whether the marriage is valid, the law of the 
place where the parties resided at the time of marriage, or 
the law of the place where the parties resided when the right 
to benefits accrued, will be applied.  38 C.F.R. § 3.1(j).

In order to qualify as the veteran's surviving spouse the 
appellant must have entered into a marriage with him that is 
considered valid under the laws of the jurisdiction in which 
they resided at the time of the marriage.  The veteran and 
the appellant were married in August 1985 in Jackson County, 
Tennessee, and there is no reason to question the validity of 
that marriage.  The regulation further specifies, however, 
that in order to qualify as the veteran's surviving spouse 
she must have been his lawful spouse at the time of his 
death.  The appellant was not the veteran's lawful spouse at 
the time of his death because their marriage was terminated 
by divorce in November 1999, in Jackson County, Tennessee.

In this case, as the appellant was not married to the veteran 
at the time of his death, the appellant can not be considered 
as a surviving spouse as defined by 38 C.F.R. § 3.50.  

However, the appellant essentially argues that her marriage 
to the veteran should not be found to have terminated because 
the divorce was obtained due to the fault of the veteran.  

The provisions in the regulations pertaining to whether any 
separation of the parties was due to the fault of the 
veteran, without any fault on the part of the appellant, is 
applicable in determining whether married individuals 
continued to cohabit following their marriage.  It 
presupposes that the individuals continued to be validly 
married.  The appellant must still satisfy the first two 
requirements for establishing her status as the veteran's 
surviving spouse, those being having undergone a valid 
marriage to the veteran and being his lawful spouse at the 
time of his death to find that she is the veteran's surviving 
spouse.

It could argued that the appellant qualifies as the veteran's 
surviving spouse based on the provisions of 38 C.F.R. § 3.52.  
It could be asserted that, because the appellant and the 
veteran had a facially valid marriage, with children born of 
the marriage, and their separation was due to the fault of 
the veteran, the appellant should be considered the veteran's 
surviving spouse.  When read in the context of the other 
regulations pertaining to the appellant's status as the 
veteran's surviving spouse, it is evident that 38 C.F.R. § 
3.52 is applicable in determining whether a valid marriage 
between the veteran and the appellant can be established.  
The regulation is not applicable if the appellant's valid 
marriage to the veteran was terminated by divorce prior to 
his death.  38 C.F.R. § 3.50 still requires that the 
appellant have been the veteran's "lawful" spouse at the time 
of his death.  The appellant ended the marriage by 
petitioning for divorce.  There is no allegation or showing 
that the divorce was in any way invalid.  Thus, this argument 
is without merit.

As such, the Board finds that the appellant was not the 
lawful spouse of the veteran at the time of his death and 
that, as a matter of law, she is not the veteran's surviving 
spouse for the purpose of receiving VA benefits.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not 
the evidence is dispositive the Board should deny the claim 
on the ground of lack of legal merit or the lack of 
entitlement under the law). 

Accordingly, the requirements for recognition of the 
appellant as the veteran's surviving spouse have not been met 
and the claim is denied.


ORDER

The claim for recognition of the appellant as the veteran's 
surviving spouse for purposes of receiving VA death benefits 
is denied.


REMAND

The appellant, on behalf of her minor children, seeks service 
connection for the cause of the veteran's death and 
entitlement to DEA pursuant to Chapter 35.  

The Court has provided additional guidance with respect to 
VA's VCAA notification obligations. As noted above, in 
Dingess/Hartman v. Nicholson, supra, the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.

The Court has further held that in the context of a claim for 
DIC benefits, a VCAA notice must include (1) a statement of 
the conditions, if any, for which a veteran was service 
connected at the time of his or death; (2) an explanation of 
the evidence and information required to substantiate a DIC 
claim based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a DIC claim based on a condition not yet 
service connected.  See Hupp v. Nicholson, 21 Vet. App. 342, 
352-53 (2007).

In this case, the January 2003 letter provided to the 
appellant described the RO's heightened duty to assist in her 
claim (on her children's behalf), but does not address the 
requisite notice outlined by the Court in Hupp v. Nicholson, 
that is, the letter lacked any mention of the veteran's 
service-connected PTSD and an explanation of the information 
and evidence required to substantiate an DIC claim based on a 
previously service-connected condition.  Therefore, a remand 
is required.

Furthermore, a letter on file to the veteran from the Social 
Security Administration (SSA) indicates that he was awarded 
SSA disability benefits at some time prior to his death.  The 
Court has held that, where VA has notice that the veteran is 
receiving disability benefits from SSA, and that records from 
that agency may be relevant, VA has a duty to acquire a copy 
of the decision granting Social Security disability benefits, 
and the supporting medical documents on which the decision 
was based.  See Baker v. West, 11 Vet. App. 163 (1998) and 
Hayes v. Brown, 9 Vet. App. 67 (1996).  Further, in Tetro v. 
Gober, 14 Vet. App. 110 (2000), the Court held that VA has 
the duty to request information and pertinent records from 
other Federal agencies, when on notice that such information 
exists.  This would include a decision from the SSA.  See 
Tetro v. Gober, supra.  Accordingly, the veteran's SSA 
records should be obtained in connection with the appellant's 
claim.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should provide the 
appellant, and her representative, with 
a new VCAA notice letter that includes 
(a) a statement of the conditions for 
which the veteran was service-connected 
at the time of his death; (b) an 
explanation of the evidence and 
information required to substantiate 
the DIC claim based on the veteran's 
previously service-connected 
conditions; and (c) an explanation of 
the evidence and information required 
to substantiate the DIC claim based on 
the conditions not yet service 
connected.  See Hupp, supra.  The 
appellant should also be advised of the 
respective obligations of VA and the 
appellant in obtaining such evidence, 
asked to provide any evidence in her 
possession that pertains to her claims, 
and advised of the bases for assigning 
ratings and effective dates consistent 
with the Court's holding in 
Dingess/Hartman v. Nicholson, supra.

2.	The AMC/RO should contact the Social 
Security Administration and request 
copies of the administrative decision 
and all medical records considered in 
the veteran's claim for SSA disability 
benefits awarded in approximately 
September 1996 (and any subsequent 
disability determination evaluations).  
All records obtained should be 
associated with the claims file and, if 
any records are unavailable, a written 
note to that effect should be placed in 
the claims file, and the appellant and 
her representative so advised in 
writing.

3.	After the completion of any additional 
action deemed appropriate, the claims 
on appeal should be readjudicated.  If 
the benefits sought remains denied, the 
appellant and her representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC should 
contain notice of all relevant actions 
taken on the claims, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal since the May 2003 statement of 
the case.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


